Title: To Thomas Jefferson from Joseph Yznardi, Sr., 9 July 1803
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


          
            Sir—
            Cadiz 9th. July 1803—
          
          The verry moment I arrived on this side of the Water last Year, I did myself the honour taking the liberty of advising your Excelly. how very Sensible I was & ever will be to the very Kind attentions & favours I received & meritted from your goodness; requesting the continuation of your Kind protection, without doubting of the faithfull compliance in the duty of my office.—
          In my Journey to Madrid I have given evident proofs, as Mr. Graham can acertain your Excelly. in every case that presented, & particularly in the affair of New Orleans; influencing with the Prince & State Minister to send the Vessel of War to give Satisfaction to the just complaints of that Governmt; I also obtained to obviate from the Council the wrong information which they had respecting Quarenteens; and notwithstanding that I do not appear with Public honours nor distinctions, I expect meritorious recompenses for my Conduct in the several Commissions that the King has put under my direction.
          I most cordialy congratulate your Excelly. on the happy event of the great Negociations of Mr. Monroe, on which happy issue & in celebration; I on the 4th. inst. gave a Dinner to all the Americans that were in Bay & in this City; reading to them what the Inclosed Paper mentions, as cordial Sentiments of my own; & which I beg that your Excelly. will pardon the Liberty I take in communicating the same; & allthough so very far distant I never will forget the merit I profess your Excy.
          Inclosed I hand your Excy. some Gibraltar Chronicles which shews the rancour that exists against France, & likewise Copy of the violation made by the English on the Spanish Terrotory, from which we may suppose that the Spanish neutrality will not last long. Last month I forwarded ⅌ Duplicate via Salem & Baltimore the proofs against Israel, in favour of the unjust lawsuit that he carrys on against me in the Court of Philada. which I most earnestly request of your Excy. to have present my Innocence—& to command without reserve—
          Sir—Your Excellencys—Most obedt. & most hble. Servt.
          
            Josef Yznardy
          
        